Citation Nr: 9911887	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-48 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1967 to June 
1969.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from May and October 1996 rating decisions 
of the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).


FINDING OF FACT

Post-traumatic stress disorder is manifested by no more than 
a considerable impairment in the ability to maintain 
effective work and social relationships.


CONCLUSION OF LAW

Post-traumatic stress disorder is no more than 50 percent 
disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Post-traumatic Stress Disorder

Service connection for post-traumatic stress disorder was 
granted in the May 1996 rating decision on appeal.  The RO 
granted a 10 percent evaluation from January 5, 1996.  In his 
Notice of Disagreement, the appellant indicated that he was 
dissatisfied with the assigned evaluation.  In a February 
1998 rating decision during the pendency of this appeal, the 
evaluation was increased to 50 percent from January 5, 1996.  
The appellant failed to respond to repeated inquiries as to 
whether he was satisfied with the current evaluation.

Where the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  The Board 
has considered the issues raised by the United States Court 
of Appeals for Veterans Claims (Court) in Fenderson v. West, 
12 Vet. App. 119 (1998).  The Board has continued the issue 
as entitlement to an increased rating.  The appellant is not 
prejudiced by this naming of the issue.  The Board has not 
dismissed any of the issues and the law and regulations 
governing the evaluation of disabilities is the same 
regardless of how the issue has been phrased.  It also 
appears that the Court has not provided a substitute name for 
the issue.  In reaching the determinations, the Board has 
considered whether staged ratings should be assigned.  We 
conclude that the condition addressed has not significantly 
changed and uniform rating is appropriate in this case. 

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from the VA Medical Center, the 
Vet Center, and private medical sources.  The appellant was 
afforded a hearing before the RO and statements were obtained 
from his friends and relatives.  Furthermore, there is no 
indication from the appellant or his representative that 
there is outstanding evidence which would be relevant to this 
claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The appellant has been rated under the schedule for rating 
mental disorders, Diagnostic Code 9411 for post-traumatic 
stress disorder.  This appeal is based on a May 1996 rating 
decision that granted a 10 percent evaluation from the date 
of claim, however the February 1998 rating decision assigned 
a 50 percent evaluation back to the date of claim.  The 
criteria for evaluating post-traumatic stress disorder 
changed in November 1996.  When a regulation changes after a 
claim has been filed but before the appeal process has been 
completed, the version most favorable to the claimant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
See 38 U.S.C.A. § 5110.  Thus, the Board will lay out both 
the pre-November 1996 criteria and the post November 1996 
criteria for the benefit of comparing the two.  The pre-1996 
criteria and the applicable ratings are as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment - 
30 percent disabling.

Less than criteria for the 30 percent , 
with emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment - 10 percent 
disabling.

There are neurotic symptoms which may 
somewhat adversely affect relationships 
with others but which do not cause 
impairment of working ability - 0 percent 
disabling.

The post-1996 criteria and the applicable ratings are as 
follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere  with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

The appellant stated in testimony before the RO in March 1997 
that his post-traumatic stress disorder is usually manifested 
by violent outbursts in the home.  He had a great deal of 
trouble controlling his anger.  He had feelings of hurting 
someone or hurting himself that he controls by leaving the 
immediate area.  He was working with the National Park 
Service and had stress on the job with downsizing and 
budgetary restrictions.  He felt like he wanted to kill three 
supervisors.  He was expected to do some things he felt were 
illegal.  He first sought mental health help after he argued 
with his wife and swung a weed eater at her.  A few days 
after that he walked off his job.  He resigned when he was 
two years away from an early buy-out because he could not 
take it anymore.  He moved to another state.  The bombing in 
Oklahoma City really contributed to his condition.  He is not 
really close to anyone.  He has flashbacks and sleep 
disturbances but the medication helps.  Since moving he had 6 
or 7 different jobs.  He was doing carpet installations and 
floor work with a friend.  He was working part-time as a 
postal carrier.  He did not have and did not anticipate any 
problems at work at the post office.  He was an elder in his 
religious congregation and was involved in church meetings 3 
times a week.  His religion helped him answer questions 
within himself but also added stress.  He does not socialize 
much due to his and his wife's schedules, but for the most 
part he would be a full participant in a social gathering.

The appellant's wife testified that he showed no emotion 
whatsoever when his parents died.  He maintained a façade and 
showed no emotion to his friends or family.

There are personal statements from the appellant's wife, 
siblings, children and friends.  In summary, they indicate 
that the appellant's personality changed after Vietnam from 
outgoing to emotionally closed-off.  He angered easily and 
was withdrawn.  This caused problems between him and his 
family members. 

A January 1996 letter from the Wellness Center in Kentucky 
indicated that the appellant had received outpatient 
counseling for post-traumatic stress disorder and dysthymia 
between May and December 1995.  They had addressed problems 
including anger control issues, management of intrusive 
thoughts and general symptoms of depression.

In a March 1996 statement in support of the claim for service 
connection, the appellant complained of anxiety, sleep 
disturbances, guilt, concentration and memory problems, 
moodiness, depression, anger, and problems maintaining or 
coping with work.

At a VA examination in April 1996, the appellant indicated he 
was currently self-employed doing construction-type work.  He 
complained of sleep problems, feeling tense, anger and 
irritability.  On mental status examination he appeared to be 
friendly and cooperative.  He was able to express emotions 
during the interview, was smiling and kept good eye contact.  
He expressed himself in a friendly manner and described the 
problems in a coherent and relevant fashion.  He seemed to 
show some perfectionist traits.  He did not appear depressed 
and his affect was friendly.  He had nightmares and 
flashbacks of Vietnam.  He was having difficulty in his 
personal relationships, particularly in dealing with his 
anger.  No psychotic deviations were elicited.  His cognitive 
functioning seemed preserved.  He showed insight into his 
problems and his judgment was okay.  Post-traumatic stress 
disorder was diagnosed and his Global Assessment of 
Functioning score was 58 for that day and for the past year.

VA Medical Center records between 1995 and 1996 carry the 
post-traumatic stress disorder diagnosis with treatment for 
complaints of insomnia, depression and anxiety.

A VA examination was conducted in July 1997.  The appellant 
reported no actual nervous breakdowns or psychiatric 
hospitalizations after service.  He had tried to hide his 
feelings.  It was in 1995 that he went through a lot of work-
related stress and actually walked away from a job.  This was 
when he first sought help.  He was participating in group 
therapy and on medication.  The medication had improved his 
excessive irritability but caused memory loss (according to 
the veteran).  He felt that his current situation was similar 
to the way it was a couple of years ago but that the 10 
percent evaluation was not enough to start with in view of 
how much his family had suffered.  He had been married since 
1970 and raised 3 children.  His marriage situation had 
improved somewhat since his family now understood his nervous 
condition.  He had managed to work rather steadily since 
service with frequent job changes some caused by his mental 
problems and some by other circumstances.  He was currently 
working as a letter carrier part-time but expected a larger 
assignment in the future.  With the help of his medication he 
no longer avoided actual activities but still felt detached 
and estranged from people.  He found it difficult to have 
love feelings.  He complained of difficulty falling asleep, 
exhaustion, irritability and outbursts of anger.  He had a 
problem with concentrating and being overly watchful.  

On objective examination, he had driven himself to the 
appointment directly from work.  He was alert and 
cooperative.  His sensorium was clear and there was no gross 
sign of any organic brain damage or psychosis.  His affect 
was of appropriate range.  He was somewhat depressed part of 
the time and cried at one point while describing a dead child 
in Vietnam.  At other times he could smile appropriately.  
Post-traumatic stress disorder was diagnosed.  The Global 
Assessment of Functioning score was 55-60.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Under the pre-1996 criteria, there is no evidence that his 
ability to establish and maintain effective relationships 
with people is severely impaired.  He had been married since 
1970.  Both his wife and his children submitted statements in 
support of his claim.  He is an elder in his church and 
participated in church meetings.  There is no objective 
evidence that his ability to obtain or retain employment is 
severely impaired.  By his own admissions, the appellant has 
been employed, albeit in multiple positions, since separation 
from service.  Furthermore, by his own admission, not all of 
his job changes were due to post-traumatic stress disorder 
symptoms.  Accordingly, under the pre-1996 criteria, the 
preponderance of the evidence is against a higher evaluation.

Under the post-1996 criteria, an evaluation in excess of 50 
percent is not warranted.  There is no competent evidence of 
deficiencies in most areas.  There is evidence of past and 
current employment and a long-term marriage.  The April 1996 
VA examination reported preserved cognitive functioning, 
insight and judgment.  Suicidal ideation or obsessive rituals 
have not been reported.  He was cooperative and expressive at 
two VA examinations and his speech was not reported as 
abnormal.  This rules out speech that is illogical, 
irrelevant or obscure. In fact, he has been described as 
relevant and coherent.  There is no indication of suicidal 
ideation or obsessional rituals that interfere with routine 
activities.  There is no evidence of disorientation.  
Although he has been diagnosed as depressed, there is no 
competent evidence that it has interfered with his ability to 
function independently, appropriately or effectively.  There 
is no evidence of neglect of personal appearance or hygiene.  
Although he has reported irritability, anger and difficulty 
in stressful situations, he also reported that he coped by 
walking away from these situations, and in spite of them has 
maintained employment and personal relationships.  The 
observations of the examiners and the hearing transcript also 
reflect that he has the ability to adapt in stressful 
circumstances.  The preponderance of the evidence is against 
a higher evaluation under the post-1996 criteria as well. 

The Board has taken the appellant's testimony, his 
statements as well as the statements of his friends as 
family into consideration in its evaluation under both 
criteria.  The appellant is competent to state that his 
condition is worse.  The RO acknowledged this when it 
increased his evaluation to 50 percent.  However, it is 
assumed that the veteran wants the appeal to continue.

The training and experience of the medical personnel makes 
their findings more probative as to the extent of the 
disability.  Even so, the statements of the appellant, his 
friends and family, and the medical evidence are entirely 
consistent with each other and with the 50 percent evaluation 
as was assigned by the RO from the date of claim.  The 
appellant reported considerable impairment in his ability to 
maintain favorable relationships with people, especially his 
family members due to his angry outbursts and emotional 
distance.  He related a long working history with multiple 
job changing, but that this was not always due to post-
traumatic stress disorder symptoms.  He indicated he had 
disturbances of motivation and mood.  Although the Board 
finds his testimony competent and credible insofar as he 
describes his symptoms, personal relationships and job 
history, he has not described impairment warranting a higher 
evaluation.  The Board notes that the appellant has never 
voiced disagreement with the 50 percent evaluation that was 
subsequently assigned by the RO.  

The Board's conclusion is further supported by Global 
Assessment of Functioning scores of 58 and 55-60 which were 
noted in the April 1996 and July 1997 VA examinations, 
respectively.  Although the Global Assessment of Functioning 
score does not fit neatly into the rating criteria, the 
Global Assessment of Functioning score is evidence.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  A Global 
Assessment of Functioning score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A 
Global Assessment of Functioning score between 55-60 is 
defined as:
"Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  Moderate 
symptomatology warrants a 50 percent evaluation as was 
recognized by the RO, however it is not indicative of such 
impairment as to warrant a higher evaluation under either 
rating criteria.

Comparing the pre-November 1996 criteria to the post-November 
1996 criteria, the Board believes that neither one is more 
favorable to the appellant than the other. The appellant's 
disability falls within the 50 percent evaluation under both 
criteria. Because the RO considered the appellant's 
disability under both criteria (although on separate 
occasions), a Bernard issue is not raised by the Board's 
consideration of both criteria in this decision.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

An increased evaluation for post-traumatic stress disorder is 
denied.


REMAND

In April 1996, a VA examiner entered a diagnosis of residuals 
of malaria - by history.

The examination report is inadequate.  The veteran either 
does or does not have residuals of malaria.  If there are 
residuals, the examination report should clearly state what 
those residuals are.  The RO's use of the Merck manual is 
appreciated but does not cure the defect in this record.  
Therefore, the case is remanded for the following:

1.  The RO should return the April 1996 
examination report to the VA facility for 
clarification of the record.  An 
examiner, preferably the one who wrote 
the report, should clearly rule in or 
rule out a diagnosis of residuals of 
malaria.  If there are residuals, such 
residuals must be clearly identified.  If 
necessary, the examiner may schedule 
another examination report.  

2.  The veteran is informed that if he 
has competent evidence that he has 
residuals of malaria, he must submit that 
evidence directly to the regional office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is free to submit 
additional evidence and argument. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

